Citation Nr: 1111828	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo (also claimed as dizziness).

5.  Entitlement to service connection for colon cancer.

6.  Entitlement to service connection for bilateral lower extremity radiculopathy.

7.  Entitlement to service connection for bilateral foot disorder.

8.  Entitlement to service connection for bilateral hand disorder.

9.  Entitlement to service connection for carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing held at the RO in November 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Turning first to the claims for service connection for hearing loss and tinnitus, the Veteran contends that both originated in service as the result of noise exposure from driving trucks.  The service treatment records show that audiometric testing was largely unremarkable until September 1980, when testing of the left ear at the 4000 Hertz range showed a puretone threshold decibel loss of 25.  At his examination for discharge, the threshold decibel loss in the left ear at the 4000 Hertz range was 20, and in the right ear at the same range was 25.

The post-service evidence on file does not include the results of any audiometric testing, and so it is unclear whether the Veteran currently has hearing loss "disability" for VA purposes pursuant to 38 C.F.R. § 3.385.  Nevertheless, given that he did demonstrate some degree of hearing loss in both the right and left ears at points in service, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that the threshold for normal hearing is 0 to 20 decibels), and given his November 2010 testimony concerning current hearing loss, the Board finds that a VA examination is necessary.

The same is true with respect to tinnitus.  The service treatment records are silent for reference to tinnitus, and there is no post-service medical evidence of the disorder; however, tinnitus, or at least the symptoms thereof, are capable of lay diagnosis or observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Given that the Veteran maintains that he first noticed tinnitus in service and during the ensuing years, the Board finds that a VA examination is necessary.

The Veteran contends that his vertigo/dizziness began after service, but that he was told it was due to an inner ear problem.  The Board notes that Meniere's disease is manifested by "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the inner ear labyrinth."  See Vargas-Gonzales v. West, 12 Vet. App. 321, 324 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 486 (28th ed. 1994)).  As the Veteran's vertigo, in conjunction with the claimed presence  of hearing loss and tinnitus, raises the possibility that Meniere's disease is responsible for each of those symptoms, the Board finds that a VA examination is necessary for the claim for service connection for vertigo as well.

Turning to the claim for service connection for a back disorder, the service treatment records show that the Veteran was treated in April and May of 1979 for low back strain.  At that time he reported a several-month history of lower back pain, and reported a remote history of injuring his back in a fall from a landing in 1974.  X-ray studies of the lower back were negative for any identified abnormalities.  The post-service records show treatment for complaints of lower back pain since 2000, which the Veteran reported had occurred on an occasional basis.  At the Board personal hearing, the Veteran testified that he had experienced intermittent back problems since service.  

In light of the treatment for back problems in service, the current evidence of back disability, and the Veteran's report of symptoms since service, the Board finds a VA examination of the low back is necessary.  Given that he also believes his bilateral lower extremity disability is related to the back disorder, that matter must be remanded for VA examination as well.

Turning to the claim for service connection for colon cancer, the Veteran contends that the colon cancer resulted from exposure to herbicides while serving in Germany between 1974 and 1977.  He testified that as a truck driver he would haul barrels labeled as containing Agent Orange.  The Board notes his service records do not support his alleged exposure to herbicides, and that colon cancer is not a disorder subject to service connection on a presumptive basis from any such exposure.  See 38 C.F.R. § 3.309(e) (2010).

Although the Veteran has not alleged that the development of colon cancer was due to any event other than exposure to herbicides, the Board does note that on his original application for service connection of October 2007 he alleged that he was exposed to ionizing radiation as a result of handling missiles.  He did not further elaborate, or allege any resulting disability.

The Board notes that colon cancer is a radiogenic disease for VA purposes.  See 38 C.F.R. § 3.311(b)(2)(x) (2010).  Given the Veteran's claimed exposure to ionizing radiation and his desire for service connection for a radiogenic disease, the Board finds that the theory of service connection for colon cancer on the basis of ionizing radiation exposure is reasonably raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  To date, VA has not developed the Veteran's claim for service connection for colon cancer claim in accordance with 38 C.F.R. § 3.311, the regulatory provisions pertaining to development for radiogenic diseases.  Under the circumstances, the Board finds that remand is necessary for the development specified in 38 C.F.R. § 3.311.

As to the claims for service connection for bilateral foot and hand disorders, and for carotid artery stenosis, the Veteran alleged that those disorders were caused by the treatment for the colon cancer.  They consequently are inextricably intertwined with the claim for service connection for colon cancer, and must be remanded as well.  

Lastly, in an April 2008 Privacy Act Release Form, the Veteran authorized "V.A. or SSI" to provide information to his Senator.  On remand, the RO/AMC should clarify whether the Veteran is in receipt of Supplemental Security Income benefits from the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he clarify whether he applied for/is receiving Supplemental Security Income benefits from the SSA.  If the Veteran indicates that he applied for or is receiving such benefits, obtain a copy of any SSA decision awarding or denying Supplemental Security Income benefits for the Veteran, copies of all medical records upon which any such SSA benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran. 

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of any current bilateral hearing loss, tinnitus, and vertigo/dizziness.  All indicated studies, including audiometric testing, should be conducted.

A.  With respect to any right and/or left ear hearing loss identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such hearing loss is etiologically related to in-service acoustic trauma or was manifest within one year of discharge from service.  

B.  With respect to any tinnitus identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to service, including in-service acoustic trauma.

C.   With respect to any vertigo/dizziness identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to service. 

D.  In providing the above opinions, the examiner should also address whether the Veteran's bilateral hearing loss, tinnitus and vertigo represent symptoms of Meniere's disease.  If the examiner concludes that the Veteran does have Meniere's disease, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.



The relevant documents in the Veteran's claims files should be made available to the examiner for review.  

3.  The RO/AMC should also arrange for the Veteran to undergo a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of any current low back disability and bilateral lower extremity disability.  All indicated studies should be conducted.

A.  With respect to any low back disability identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disability is etiologically related to service, including to the strains documented therein, or was manifest within one year of discharge from service.  

B.  With respect to any right and/or left leg disorder identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to any lower back disorder the examiner has diagnosed.

The relevant documents in the Veteran's claims files should be made available to the examiner for review.  

4.  Develop the claim of service connection for colon cancer in accordance with 38 C.F.R. § 3.311, to include a dose estimate from VA's Under Secretary for Health encompassing the Veteran's assertion that he was exposed to ionizing radiation by handling missiles between 1974 and 1977. 

5.  Thereafter, and after undertaking any other development action deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case, which should include citation to 38 C.F.R. § 3.311, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

